DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

A preliminary amendment was filed concurrently with the filing of the present application on 23 October 2019.  By this amendment, Claims 9-13 and 17-24 have been canceled.  No claims have been amended or added.  Claims 1-8 and 14-16 are currently pending in the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both the flowchart of Figure 4 and the swim lane diagram of Figure 6, and because reference character “652” has been used to designate two similar but distinct steps in Figures 4 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 657 (see paragraph 0060).  Corrected drawing sheets in compliance with 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 675 (see Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0001, line 1, “aircrafts” should read “aircraft”.  In paragraph 0001, line 4, it appears that “is has not” should read “it has not”.  In paragraph 0006, lines 1-2, and throughout the specification, it appears that a “public certificate” may be intended to refer to a public key certificate.  On page 2, line 2 (in paragraph 0006), “a OCSP response” should read “an OCSP response”.  In paragraph 0010, line 1, it appears that “the” should be inserted after “compressing”.  In paragraph 0028, line 2, the phrase “a long-term file validity” is grammatically unclear, because validity is an uncountable noun and does not take the indefinite article.  It appears that this may be intended to refer to read “long-term file validity information” or similar.  In paragraph 0029, line 6, the phrase “a list of list of” appears to be redundant, and “has been revoked” should read “have been revoked” for agreement with the plural subject.  In paragraph 0032, line 6, it appears that the references to “902.11, 902.16, 902.20” may be intended to refer to IEEE Standards 802.11, 802.16, and 802.20.  In paragraph 0034, line 9, it appears that the reference to “memory 204” should instead use reference numeral 201 for consistency.  In paragraph 0035, line 10, it appears that a comma should be inserted between “signals” and “applications”.  In paragraph 0043, line 9, it appears that the reference to “memory 304” should instead use reference numeral 301 for consistency.  In paragraph 0044, line 10, it appears that a comma should be inserted between “signals” and “applications”.  In paragraph 0055, line 3, it is not clear what the subject of 
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

Claims 6 and 14 are objected to because of the following informalities:  
In Claim 6, line 6, the abbreviation “CRL” appears before it is written out in full.  The abbreviation should be defined the first time it appears in each claim tree.
In Claim 14, line 6, the abbreviation “CRL” appears before it is written out in full.  The abbreviation should be defined the first time it appears in each claim tree.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “public certificate” in lines 6, 9-10, and 14-15.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate.  The claim further recites “the input file signature” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The above ambiguities render the claim indefinite.
Claim 2 recites “the public certificate” in line 2, which is not well-defined in the specification or claims.  The claim further recites “a certificate revocation list” in lines 2-3.  It is not clear whether this is intended to refer to the same CRL as in Claim 1 or to a distinct CRL.
Claim 4 recites “the public certificate” in line 2, which is not well-defined in the specification or claims.
Claim 5 recites “the public certificate” in lines 1-2, which is not well-defined in the specification or claims.
Claim 6 recites “a input file” in line 5.  It is not clear whether this is intended to refer to the same input file recited in lines 1-2 or a distinct file.  The claim further recites “public certificate” in lines 5-6, 10-11, and 14.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate.  Further, the recitation of “a public certificate” in lines 10-11 is unclear whether this is intended to refer to the same certificate as in lines 5-6 or to a distinct certificate.  The claim additionally recites “an input file signature” in lines 13-14.  It is not 
Claim 14 recites “the apparatus” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “public certificate” in lines 6, 11-12, and 15.  This does not appear to be well-defined in the present claims or specification, although it may be intended to refer to a public key certificate.  Further, the recitation of “a public certificate” in lines 11-12 is unclear whether this is intended to refer to the same certificate as in line 6 or to a distinct certificate.  The claim additionally recites “an input file signature” in lines 14-15.  It is not clear whether this is intended to refer to the same signature as in line 6 or to a distinct signature.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harnish et al, US Patent 8165930, in view of Murao et al, US Patent 8819441.
In reference to Claim 1, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to receive an input file (see Figure 91; column 66, line 55-column 67, line 31); determine validity of a public key certificate associated with an input file signature and generate the signature (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration); and generate a crate file including the input file, signature, certificate, and time stamp (column 64, line 59-column 65, line 10; see also column 39, lines 41-65, timestamps).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time stamp authority and receiving a time stamp response (column 13, lines 24-40); and including the CRL and time stamp response in a file also including a signature and the certificate (see Figure 7 and column 14, lines 54-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harnish to include the CRL and time stamp 
In reference to Claim 2, Harnish and Murao further disclose OCSP or a CRL (see Murao, column 14, lines 12-21).
In reference to Claim 3, Harnish and Murao further disclose a loadable software aircraft part (Harnish, abstract and throughout).
In reference to Claims 4 and 5, Harnish and Murao further disclose creating the crate file by compressing and formatting the components (Harnish, column 11, lines 41-57).

In reference to Claim 6, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to retrieve a crate file (Figure 92, step 9200; column 67, lines 38-43); determine validity of a public key certificate associated with an input file signature and validate the signature and time stamps (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration; see also column 39, lines 41-65, timestamps); and determine that the input file is valid (column 64, line 59-column 65, line 10; column 67, line 60-column 68, line 8).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time 
In reference to Claims 7 and 8, Harnish and Murao further disclose a loadable software aircraft part and executing the part (Harnish, abstract and throughout).

Claims 14-16 are directed to software implementations of the functionality of the apparatus of Claims 6-8, and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukasawa, US Patent 7984302, discloses an apparatus for long-term storage using certificate revocation lists.
Meier, US Patent 8132013, discloses a system for providing long-term authenticity using time stamps and certificate revocation.
Jiang, US Patent 10977024, discloses a method for secure update of software using CRLs.
Uchida, US Patent Application Publication 2014/0075200, discloses a method that uses CRLs for long term verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Zachary A. Davis/Primary Examiner, Art Unit 2492